Title: From Thomas Jefferson to Caspar Wistar, 8 December 1806
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Washington Dec. 8. 06.
                        
                        Th: Jefferson presents his salutations to Dr. Wistar; & incloses him mr Stuart’s letter which gives the
                            only information he possesses respecting the squirrel’s head. Capt. Lewis’s rout will probably, as soon as he arrives here
                            be engraved. a copy shall be sent to the society, as also of Lt. Pike’s survey of the Misipi. & Freeman’s of the Red
                            river.
                    